United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1794
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Jonathan M. Green

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 3, 2013
                             Filed: December 6, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judge.
                          ____________

PER CURIAM.

       Jonathan Green directly appeals the above-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to escape from federal custody. His

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), suggesting that the sentence is substantively unreasonable.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Mangum, 625 F.3d 466, 470 (8th Cir.
2010) (upward variance is reasonable where court makes individualized assessment
of 18 U.S.C. § 3553(a) factors based on facts presented, and considers defendant’s
proffered information). Further, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the district court.
                       ______________________________




                                        -2-